EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fonder on January 14, 2022.
The application has been amended as follows: 
In claim 1, last two lines, 
delete “a second size of silica particles with the second size having a diameter of 200 nm to 300 nm” 
and insert - - a first size having a diameter of 10 nm to 150 nm and a second size having a diameter of 250 nm to 300 nm - - .

Cancel claim 4.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed October 6, 2021, with respect to the rejection of the claims over Stender et al (US 2018/0002571 A1) in view of Shi et al (US 2019/0352535 A1), Park (US 9,834,705 B2) and Kamimura (US 2020/0354609 A1) have been 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2009-161371 A is cited to show calculating a specific surface area based on a diameter of a colloidal silica particle [0058]-[0059].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713